Citation Nr: 1231274	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-48 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for migraines.

4.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to October 2005.  He also had service in the Army Reserve from December 1999 to May 2002.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision, by the Hartford, Connecticut, Regional Office (RO), which, inter alia, granted service connection for pseudofolliculitis, evaluated as 10 percent disabling, effective January 6, 2006, and denied service connection for PTSD and migraines.  

The PTSD issue has been bifurcated to include a claim for PTSD and a claim for an acquired psychiatric disability other than PTSD given the nature of the Veteran's claim and the medical evidence of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2010.  A transcript of that hearing has been associated with the claims folder.  He also requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in June 2012; notice of such was mailed to him at his address of record.  The Veteran failed to report for the Board hearing without explanation or request to reschedule.  The Board hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran been shown to have PTSD.  

2.  The Veteran's PFB is not manifested by involvement of 20 percent or greater of the Veteran's entire body or exposed areas; visual or palpable tissue loss; systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks or more; or any disfigurement.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.304(f) (2011).  

2.  The criteria for an initial disability rating in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806, 7813 (2008).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in October 2008 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here with the claim for an initial compensable rating for the service-connected PFB, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs),VA treatment records, and federal treatment records; afforded the Veteran  physical and mental examinations; and provided him the opportunity to give testimony before the DRO and the Board.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

The VA examinations are adequate for adjudication purposes.  The February 2009 and November 2010 VA examiners described in full the current manifestations of the Veteran's PFB.  The October 2008 VA examiner reviewed VA treatment records and considered the Veteran's medical history and current symptomatology.  Following this review and consideration, as well as an examination of the Veteran, the examiner provided psychiatric diagnoses.  This examination report is otherwise adequate to, in combination with the other medical evidence of record, make a determination as to the etiology of the claimed disability.

The RO also scheduled the Veteran for a PTSD examination that was to take place in April 2010.  The Veteran failed to report for the examination or provide good cause for his failure to report.  In September 2010, the Veteran's representative requested another examination.  Consequently, the Veteran was scheduled for another examination in November 2010; notification of the examination was sent to his address of record.  However, he failed to report as scheduled.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a). 

The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Factual background.

The record indicates that the Veteran served on active duty from September 2002 to October 2005.  The Veteran's DD Form 214 reflects that he was awarded the Combat Action Badge, the Global War on Terrorism Expeditionary Medal, the National Defense Service Medal, and the Global War on Terrorism Service Medal.  

The STRs are completely silent with respect to any complaints or findings of PTSD.  The Veteran was seen in August 2003 for complaints of bumps on his face for the past 8 months, at which time he was diagnosed with folliculitis barbae.  In December 2003, the Veteran was diagnosed with pseudofolliculitis with shaving.  A May 1969 separation examination contains a normal psychiatric evaluation.  

The Veteran's application for service connection (VA Form 21-526), was received in September 2008.  Submitted in support of the Veteran's claim were VA progress notes dated from July 2008 to September 2008.  These records show that the Veteran received clinical evaluation and treatment for symptoms of a psychiatric disorder, variously diagnosed.  These records do not reflect any findings of PTSD.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported that he served in Kuwait from February 2003 to May 2003.  The Veteran indicated that his unit was in an area where missiles were taken down by Patriot missiles and they were not exposed to any other attacks.  He did receive a Combat Action Badge.  When asked to recall his experience of stress related to his service, the Veteran stated that "it was really hot, I was really bored and I missed my family."  He also reported that the sirens would frequently go off due to impending missile strikes, and this would cause him to worry on occasion.  The examiner stated that the Veteran's reported experiences in Kuwait did not meet criterion A for a diagnosis of PTSD.  He diagnosed adjustment disorder with mixed anxiety and depressed mood.  The examiner determined that the Veteran described a history of experiencing symptoms of mixed anxiety and depression, which "appear to have started during his time in the service, based upon his report."  However, he also determined that the Veteran's reported symptoms were quite vague and "seemed to indicate the presence of an adjustment disorder secondary to his transition back from Kuwait and other difficulties he was having at the time in the military."  The examiner concluded that the Veteran does not meet symptom criteria for PTSD secondary to his time in Kuwait or to his time when incarcerated.  Based upon the Veteran's description of his limited interpersonal relationships, mildly paranoid stance toward such relationships, and lifelong preference for isolative activities, among other issues, the examiner determined that "it is possible that the Veteran's mood symptoms are a result of long-standing Axis II features."  

Received in January 2009 were medical records from the Connecticut Department of Corrections, dated from November 2005 to February 2008.  These records show that the Veteran received treatment for his a skin condition and anxiety.  In November 2005, the Veteran was seen for complaints of a "rash to face."  In March 2006, the Veteran was seen for problems with "razor bumps."  The assessment was stable.  

The Veteran was afforded a VA examination for evaluation of his skin condition in February 2009.  The Veteran indicated that he developed shaving bumps when he began using razors while on active duty; he was placed on profile for many years.  The Veteran stated that he has allowed his facial hair to grow a little and then trims it down with an electric razor, but he still gets bumps.  He reported taking Doxycycline and some topical gel for 2 years ending in May 2008; he has not used any treatment since.  The Veteran noted that the shaving bumps are intermittent and not progressive.  He was not receiving any treatment.  No local skin symptoms or any systemic symptoms were reported, such as fever or weight loss.  No impairment of function was noted.  The examiner observed that the face and neck were affected.  He noted that approximately 10 percent of the exposed areas were affected; approximately 1 to 2 percent of the entire body was affected.  There were scattered hyperpigmented papules on the jaw line and neck underneath facial hair.  It was noted that the Veteran has facial hair on his cheeks, neck and above the lip.  The impression was PFB with no residual functional impairment.  

At his personal hearing in April 2010, the Veteran reported that he was currently taking medications for PTSD symptoms.  He reported problems with anxiety, difficulty sleeping and depression.  He testified that he experienced a lot of anger.  The Veteran related that as a result of his PFB, he was unable to shave himself and had to go to a professional barber.  He indicated that he had been prescribed antibiotics and topical gels in an attempt to prevent break outs and infections.  The Veteran related that his condition affects his activities of daily living.  

Received in April 2010 were VA progress notes dated from September 2008 to April 2010.  These records reflect ongoing clinical attention and treatment for a psychiatric disorder and his folliculitis.  During a clinical visit in March 2009, the examiner noted raised non-draining skin lesions on face/neck beard area.  The assessment was folliculitis.  Antibiotics were prescribed.

During a VA examination in November 2010, it was noted that the Veteran had no recent dermatological appointments.  The examiner noted that the Veteran had to wear a special facial respirator mask due to inability to obtain a good seal with the usual facial PPE required for occasionally performing his housekeeping job.  Otherwise, there was no functional impairment.  The Veteran noted that the folloculitis is intermittent.  Current treatment included a topical gel and Clindamycin topical gel, which he used nightly.  The Veteran reported some outbreaks even without shaving, but that the gel helped.  He was not using any Corticosteroid or other immunosuppressive drugs.  There were no reported local symptoms or systemic symptoms.  There were no malignant neoplasms of the skin.  The examiner noted a few scattered hair follicles, likely ingrown hairs on the anterior neck, but none on the face per se.  No scarring was noted on the face.  Less than 1 percent of the exposed areas (head, face, neck, and hands) were affected; less than 1 percent of the entire body surface was affected.  The diagnosis was PFB, likely stable; no functional impairment.  

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Board concludes that service connection for PTSD is not warranted.  In this regard, the Board notes that service connection cannot be granted in the absence of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

Here, the Veteran filed his service connection claim in September 2008.  Significantly, at no time during the current appeal has the Veteran been diagnosed with PTSD.  In this regard, the Board notes that, prior to the Veteran's filing of his service connection claim, and specifically in July 2008, he was diagnosed with "rule out PTSD after 6 month duration."  However, subsequent VA mental health notes contain no diagnosis of PTSD.  Further, the October 2008 VA examiner concluded that the Veteran did not have PTSD.  Rather, this examiner diagnosed adjustment disorder with mixed anxiety and depressed mood (Axis I), and schoizoid features (Axis II).  

The Board acknowledges the Veteran's belief that he has PTSD.  He is competent to report when he began experiencing psychiatric symptoms.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms, and his views are of no probative value.  Further, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who examined both him and the VA treatment records and opined that he does not have PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With no competent evidence of a diagnosis of PTSD at any time during the current appeal, the Board must conclude that the preponderance of the evidence is against the claim for service connection for PTSD.  Indeed, without competent evidence of such a diagnosis, the etiology of the claimed disorder need not be addressed.  Accordingly, based on this evidentiary posture, the Board finds that there is no doubt to be resolved, and service connection for PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.



IV.  Increased Rating

The Veteran seeks a higher initial evaluation for his PFB.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PFB is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered it is rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes potentially applicable to the current claim are Diagnostic Code 7800 and Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).  

The Board notes that the rating criteria for skin were recently revised effective October 23, 2008. 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, the announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria prior to that date may request review under these clarified criteria.  As the Veteran has not requested such review and his claim was received prior to October 23, 2008, it is not necessary for the Board to consider the criteria in effect after October 23, 2008 in adjudicating his claim.  

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for disfigurement of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement. An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Id., Note 1.  

Diagnostic Code 7806 (dermatitis or eczema) provides that a 10 percent rating is warranted when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12- month period.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

After reviewing the evidence of record under the rating criteria, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his PFB.  There is no medical evidence indicating that the Veteran's PFB affects at least 20 percent of the entire body or 20 percent of his exposed areas.  In fact, the November 2010 VA examiner found that less than one percent of the exposed areas were affected, and less than one percent of the total body area was affected; moreover, no scarring was noted.  Likewise, there is no evidence of any characteristics of disfigurement.  There is also no evidence that he has required systemic therapy or treatment by immunosuppressive medication for six weeks or more during a 12 month period of time, as required under the rating criteria.  Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected PFB.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.7, 4.118, Diagnostic Codes 7800, 7806, 7813.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for an initial disability rating in excess of 10 percent for PFB is denied.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  While the Veteran reported that he must wear a special mask due to inability to obtain a good seal with the usual facial PPE required for his housekeeping job, the record does not show that the skin condition has caused him difficulties beyond that contemplated by the rating schedule, or necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the Veteran's April 2010 DRO hearing, he testified that he worked full time at a VA hospital.  Therefore, any inferred TDIU claim is inapplicable in this case.
 

ORDER

Service connection for PTSD is denied.  

An initial disability rating in excess of 10 percent for PFB is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.
 
Acquired Psychiatric Disability

As discussed above, the October 2008 VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood as well as schizoid features.  The examiner stated that the Veteran described a history of experiencing symptoms of mixed anxiety and depression, which appear to have started during his time in the service, based upon his report.  The Board notes that the use of the word "appear" reveals that the opinion is little more than speculative.  Service connection may not be based on medical opinions which are speculative general, or inconclusive in nature.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  As such, the October 2008 VA examination is inadequate for VA purposes.  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).  

Migraines

The Veteran is also seeking service connection for migraines, which he contends began during his period of active duty service.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.
 
The Veteran was treated for a headache in August 2000 during a period of INACDUTRA.

A September 2002 enlistment examination report contains a normal clinical head evaluation.  Accordingly, the Veteran is entitled to the presumption of soundness with respect to headaches at entrance. 

There is no medical evidence establishing that a headache disability was diagnosed or treated during the Veteran's active service.  Nonetheless, the Veteran is competent to describe symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Post-service VA treatment records reflect ongoing treatment for headaches.  The Veteran was seen at a VA neurology clinic in February 2009, at which time he reported that shortly after returning home from Iraq in 2003, he began having head pain.  He described the sensation as "like an iron tool to the back of my head."  Following an evaluation, the assessment was otherwise healthy man with episodic head pain with chronic head pain between intervals.  The examiner explained that the headaches were not classic for tension-type headaches or migraines, but bear some features of each.  A neurology note dated in July 2009 indicates that the Veteran returned to the clinic for management of occipital head pain.  The assessment was worsening occipital headaches.  VA outpatient treatment records reflect that headaches were diagnosed consistently through July 2009.  

During his April 2010 personal hearing, the Veteran testified that he began experiencing migraines while working with combat supporting the war.  The Veteran stated that he got sharp pains in the back of the head to the point that he was unable to concentrate and would sometimes cry.  The Veteran indicated that he did not recall ever suffering any head injuries during the war, but he did complain about the headaches during service.   The Veteran maintained that he continues to experience the same headaches that he had while in service.  

The post service VA treatment records show that the Veteran reported the onset of migraine headaches in service.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran does not have the medical expertise to provide an opinion as to a relationship between active service and a current disability that would support a grant of service connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service and trigger the need for an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

As noted above, the Veteran contends that he experienced migraine headaches in service.  He further states that he continued to experience these migraines after discharge and that he eventually began to seek treatment a few years later.  The Board finds that the Veteran's sworn testimony as to continued symptomatology of migraine headaches between active service and the present meets the threshold for finding a link between these disabilities and service.  Therefore, he must be provided with a VA examination in order to determine the nature and etiology of his claimed migraine headaches.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and dates of treatment for all medical care providers, VA and non-VA, that have treated him for his claimed psychiatric disorder and migraine headaches.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of any currently present psychiatric disability other than PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should identify all currently present psychiatric disabilities other than PTSD.  The examiner should also specifically state whether such disability was present in service.  With respect to each psychiatric disorder other than PTSD identified, the examiner should provide an opinion regarding whether it is at least as likely as not, i.e., 50 percent or greater probability, that the identified psychiatric disorder is related to any injury, disease, or manifestation in service.  

A complete rationale should be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of any current headache disorder he may have.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should provide an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that any current headache disorder had its onset during the Veteran's period of active service (September 2002 to October 2005) or is otherwise etiologically related to that service period.

A complete rationale should be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the remaining claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


